 

Exhibit 10.30

 

Pursuant to Item 601(b)(10) of Regulation S-K, certain confidential portions of
this exhibit marked with brackets and asterisks have been omitted because they
are both (i) not material and (ii) would be competitively harmful if publicly
disclosed.

 

AGREEMENT FOR CO-PROMOTION PARTNERSHIP

 

This Agreement For Co-Promotion partnership (this “Agreement”), is made as of
June 23, 2020 (the “Effective Date”), by and between Titan Pharmaceuticals,
Inc., a Delaware corporation, located at 400 Oyster Point Blvd., Suite 505,
South San Francisco, California, 94080-1958 (“TITAN”) and Indegene, Inc., a
Delaware corporation with an office at 150 College Rd W, Suite 104, Princeton,
NJ 08540 (“Indegene”).

 

Each of TITAN and Indegene are referred to in this Agreement as a “Party” and
together as the “Parties”.

 

Recitals

 

Whereas, TITAN wishes to engage Indegene to perform certain commercial
activities with regard to co-promotion of the Product (as defined below), in the
Territory (as defined below) under the terms and conditions set forth in this
Agreement; and

 

Whereas, Indegene has expertise in digital and multi-channel marketing campaigns
for the pharmaceutical industry and desires to undertake such activities to
create a co-promotion partnership with TITAN pursuant to the terms and
conditions set forth in this Agreement.

 

Now, Therefore, in consideration of the premises and the mutual covenants and
agreements contained herein, the Parties, intending to be legally bound hereby,
do agree as follows:

ARTICLE 1

 

DEFINITIONS

For purposes of this Agreement, the following terms, whether in the singular or
the plural, shall have the meanings designated to them under this Article 1,
unless otherwise specifically indicated:

 

1.1         “Adverse Event” shall mean any untoward medical occurrence
associated with the use of the Product, whether or not considered
Product-related. An Adverse Event may be any unfavorable and unintended sign
(for example, an abnormal laboratory finding), symptom, or disease temporally
associated with the use of the Product, whether or not considered related to the
Product.

 



 

 

 

1.2         “Affiliate” shall mean, with respect to a Party, any Person that
controls, is controlled by, or is under common control with that Party. For the
purpose of this definition, “control” or “controlled” means, direct or indirect,
ownership of fifty percent (50%) or more of the shares of stock entitled to vote
for the election of directors in the case of a corporation or fifty percent
(50%) or more of the equity interest in the case of any other type of legal
entity; status as a general partner in any partnership; or any other arrangement
whereby the Person controls or has the right to control the board of directors
or equivalent governing body of a corporation or other entity or the ability to
cause the direction of the management or policies of a corporation or other
entity. The Parties acknowledge that in the case of entities organized under the
laws of certain countries where the maximum percentage ownership permitted by
law for a foreign investor is less than fifty percent (50%), such lower
percentage shall be substituted in the preceding sentence, provided that such
foreign investor has the power to direct the management and policies of such
entity.

 

1.3         “Agreement” shall have the meaning given in the Preamble.

 

1.4         “Applicable Law” shall mean each applicable provision of any
national, federal, state, local or municipal laws, treaties, statutes,
ordinances, orders, rules, and regulations, including those applicable to the
manufacture, storage, marketing, promotion, sale and distribution of
pharmaceutical products in the Territory, including the U.S. Foreign Corrupt
Practices Act, Federal Food, Drug and Cosmetic Act (including its “fair balance”
requirements), the Prescription Drug Marketing Act of 1987, the Generic Drug
Enforcement Act of 1992 (21 U.S.C. § 335a et seq.), the Anti-Kickback Statute
(42 U.S.C. § 1320a-7b et seq.), the False Claims Act (31 U.S.C. §§ 3729 et seq.)
and the Physician Payments Sunshine Act (42 U.S.C. § 1320a-7h et seq.),
including any and all implementing regulations thereunder of any national,
regional, state or local regulatory agency, department, bureau, commission,
council or other governmental entity, national securities exchange, or
securities listing organizations that are in effect from time to time during the
Term and apply to a particular activity or obligation hereunder.

 

1.5         “Auditor” shall have the meaning given in Section 9.1.

 

1.6         “Calendar Day” shall mean business days and non-business days.

 

1.7         “Calendar Month” shall mean the respective periods of days that
define a given month.

 

1.8         “Calendar Year” shall mean the respective periods of twelve (12)
consecutive Calendar Months beginning on January 1 and ending on December 31;
provided, however, that (a) the first Calendar Year of the Term shall extend
from the Effective Date until December 31, 2020 and (b) the last Calendar Year
of the Term shall end on the date of expiration or termination of this
Agreement.

 

1.9         “Change of Control” shall mean (a) the acquisition, directly or
indirectly (through beneficial ownership or otherwise), of a majority of the
voting securities of a party, (b) a merger, reorganization or other business
combination in which the stockholders of a party beneficially own less than a
majority of the voting stock of the surviving entity, or (c) the sale,
conveyance, transfer, lease or other disposition of all or substantially all
assets of a party to a non-Affiliate party.

 



2

 

 

1.10      “Channel and Tactical Mix” shall have the meaning set forth in
Appendix 2.

 

1.11      “Claim” shall mean any claim, demand, proceeding, action, liability,
suit, expense, fine, penalty, damage, loss and cost (including without
limitation legal advisors’ fees).

 

1.12      “Co-promotion” shall mean any Detailing Activities and Promotional
Activities undertaken by Indegene with the appropriate approval and permissions
of Titan in accordance with this Agreement

 

1.13      “Commercialization” or “Commercialize” shall mean any and all
activities related to marketing, Promoting, Detailing, distributing, importing,
exporting, selling or offering to sell the Product, including any of the
foregoing activities performed by a Third Party on behalf of one of the Parties.

 

1.14      “Confidential Information” shall have the meaning given in Article
12.2. For clarity, the Confidential Information of TITAN includes, but is not
limited to, Detail Plan, Promotional Materials, Target List, Training Materials,
Personal Data and any other information designated by TITAN as Confidential
Information.

 

1.15      “Contact Center” shall mean the location where the technology resides
which allows the Indegene Representatives to make outbound or receive inbound
calls.

 

1.16      “CRM System” shall mean Indegene’s computer system for customer
relationship management utilized to manage, track and record the Detail
Activities of the Indegene Representatives. Such systems shall be maintained on
a computer network that meets commercially reasonable and generally accepted
standards within the industry for data security, business continuity and
backups.

 

1.17      “Detail” or “Detailing” shall mean a comprehensive multi-channel
virtual, not in person promotion of Product utilizing MLR-approved materials in
order to increase the awareness of Product with the universe of prospective HCPs
as outlines in the Target list

 

1.18      “Detailing Activities” shall mean Detailing of the Product within the
FDA-approved indications and in accordance with the Channel & Tactical Mix and
this Agreement as well as complete data entry into the Indegene CRM system, as
applicable, such as details of each and every Detail activity as well as the
responses from Targets and follow through actions.

 

1.19      “Disclosing Party” shall have the meaning given in Section 12.1

 

1.20      “Disease State” shall mean Opioid Abuse Disorder (OAD)

 



3

 

 

1.21      “Dispute” shall mean any dispute, controversy, difference or Claim of
whatever nature arising out of, relating to, or having any connection with this
Agreement.

 

1.22      “Dispute Notice” shall have the meaning set forth in Section 16.11.

 

1.23      “Effective Date” shall have the meaning set forth in the Preamble.

 

1.24      “FDA” shall mean the United States Food and Drug Administration, or
any successor entity thereto.

 

1.25      “Final Installment” shall have the meaning set forth in Section 10.1.

 

1.26      “Force Majeure Event” shall have the meaning set forth in Section
16.7.

 

1.27      “Gainshare” shall have the meaning set forth in Section 10.2.

 

1.28      “Governance Board” shall have the meaning set forth in Section 2.1(a).

 

1.29      “Governance meetings” shall have the meaning set forth in Section 2.1

 

1.30      “Gross Sales” shall mean the Product Wholesale Acquisition Cost (WAC)
for all commercial sales of the Product to Third Parties in the Territory by
Titan, its Affiliates or its or their licensees. The current WAC for 1 unit of
Product is $4,950.

 

1.31      “Health Care Organization” or “HCO” shall mean any organization
employing HCPs that provides medical care to patients.

 

1.32      “Health Care Professional” or “HCP” shall mean any individual who does
or could legally prescribe, recommend, purchase, supply, or administer the
Product in the Territory or influence the prescribing, recommending, purchasing,
supplying or administration of the Product in the Territory (e.g., licensed
physicians, physician assistants, nurses, nurse practitioners, pharmacists,
medical assistants, and other medical professional involved inpatient care;
scientists or PhDs, who because of their professional reputations, may have an
influence on clinical opinions; and others who could influence the purchase
and/or prescribing of the Product, including group purchasing organizations,
pharmacy benefit managers, managed care organizations, and other entities who
arrange for the provision of healthcare services).

 

1.33      “Hub” shall mean a third-party patient and provider access,
application and order processing center.

 

1.34      “Indegene” shall have the meaning set forth in the Preamble.

 

1.35      “Indegene Indemnitees” shall have the meaning set forth in Section
14.2.

 

1.36      “Indegene Lead” shall have the meaning set forth in Section 2.2.

 

1.37      “Indegene Managers” shall have the meaning given in Section 6.1.

 



4

 

 

1.38      “Indegene Personnel” shall mean the Indegene Representatives, the
Indegene Home Office Personnel, the Indegene Lead, the Indegene Manager, the
Indegene Trainer, and Quality Assurance/Quality Control Supervisors.

 

1.39     “Indegene Pre-existing IP” shall have the meaning set forth in Section
7.7.

 

1.40      “Indegene Representative” shall mean employees of Indegene located in
the Kennesaw, Atlanta contact center facility (the “Contact Center”) who shall
be qualified and trained on the Product, TITAN Policies, and obligations under
this Agreement.

 

1.41      “Indemnitee” shall have the meaning set forth in Section 14.3.

 

1.42      “Indemnitor” shall have the meaning set forth in Section 14.3.

 

1.43      “Initial Amount” shall have the meaning set forth in Section 10.1.

 

1.44      “Initial Term” shall have the meaning set forth in Section 15.1.

 

1.45      “Initial Training” shall have the meaning set forth in Section 5.2(b).

 

1.46      “Materials” shall mean Promotional Materials, Product Labeling, and
Training Materials that, directly or indirectly mentions, describes, promotes,
or otherwise is used in the promotion or sale of the Product, all of which shall
be approved by MLR. For clarity, if Indegene creates Materials for proposed use
to support the Services, all such Materials must be reviewed and approved by MLR
prior to use of such Materials, as appropriate.

 

1.47      “MLR” shall mean the TITAN, Medical, Legal, and Regulatory Review
Committee as may be constituted from time to time.

 

1.48      “Net Sales“ means the Product Wholesale Acquisition Cost (WAC) for all
commercial sales of the Product to Third Parties in the Territory by Titan, its
Affiliates or its or their licensees, less the following deductions actually
allowed or reserved in accordance with GAAP (collectively, “Permitted
Deductions”):

 

·credits or allowances actually granted for damaged or spoiled Product, returns,
Recalls or rejections of such Product, and retroactive price adjustments;

 

·normal and customary trade, cash and quantity discounts, allowances and credits
for such Product;

 

·sales, value added, excise or similar taxes paid or allowed, or other
governmental charges imposed upon the importation, use or sale of such Product
in the Territory;

 



5

 

 

·fees paid to Third Party distributors and legally allowed chargebacks, rebates
or similar payments to customers with respect to such Product, including managed
health care organizations, wholesalers, distributors, buying groups, retailers,
health care insurance carriers, pharmacy benefit management companies, health
maintenance organizations or other institutions or health care organizations or
to any Governmental Authority or Regulatory Authority, including, but not
limited to any federal, state/provincial, local and other governments, their
agencies and purchasers and reimbursers;

 



·Special packaging costs, freight, postage, shipping and insurance charges
related to delivery of such Product;

 

·Fees paid by TITAN to the Hub; and

 

·Sales or other transfers between TITAN, its Affiliates or its or their
licensees and any dispositions of such Product for pre-clinical or clinical
testing required in connection with obtaining Regulatory Approvals of Product,
in each case, without charge, shall be excluded from the computation of Net
Sales and no payments will be payable to Indegene on such sales or transfers.

 

The per unit Net Sales shall not be less than 62% of WAC for one (1) unit of
product for any given Promotional Measurement Period for the first 12 months of
the Term of the Agreement nor less than 65% of WAC thereafter.

 

1.49      “Patients” shall mean new or continuing patients who commenced six
month treatment cycle with Probuphine during a calendar quarter.

 

1.50      “Party” and “Parties” shall have the meaning set forth in the
preamble.

 

1.51      “Person” shall mean any individual, sole proprietorship, partnership,
limited partnership, limited liability partnership, corporation, limited
liability company, business trust, joint stock company, trust, unincorporated
association, joint venture or other similar entity or organization, including a
government or political subdivision, department or agency of a government.

 

1.52      “Personal Data” shall have the meaning set forth in section 13.3.

 

1.53      “Product” shall mean PROBUPHINE® (buprenorphine implant).

 

1.54      “Product Copyrights” shall mean all registered and unregistered
copyrights owned or controlled by TITAN or included in any of the Materials,
including both published and unpublished works. Product Copyrights shall be
solely owned by TITAN.

 

1.55      “Product Intellectual Property” shall mean, collectively, the Product
Copyrights and the Product Trademarks.

 

1.56      “Product Labeling” shall mean all labels and other written, printed or
graphic matter affixed to or upon (i) any container, packaging or wrapper
utilized with the Product, (ii) any written material accompanying the Product,
including, without limitation, Product package inserts, each of which have been
provided by TITAN to Indegene, or (iii) any other Materials.

 



6

 

 

1.57      “Product Trademarks” shall mean all trademarks, service marks, trade
names, and other indicia of source or goodwill, including the registrations and
applications for registration thereof, owned or controlled by TITAN or included
in any of the Materials. Product Trademarks shall be solely owned by TITAN.

 

1.58      “Project Team” shall have the meaning set forth in section 2.1(a).

 

1.59      “Promotion” shall mean the activities normally undertaken by a
pharmaceutical company’s sales force to implement marketing plans and directed
to educate specific healthcare providers on the purchase and approved use of a
particular prescription pharmaceutical product , and to market the
pharmaceutical product for its approved use. When used as a verb, “Promote”
shall mean to engage in such activities.

 

1.60      “Promotion Year” shall mean the calendar year in which Promotion of
the Product occurs.

 

1.61      “Promotional Materials” shall mean all written, printed, electronic,
or graphic materials agreed by the Parties for use by Indegene Representatives
in connection with the provision of the Services hereunder.

 

1.62      “Promotional Measurement Period shall mean quarterly time periods, as
determined by Indegene & TITAN mutually, used to assess promotional
effectiveness

 

1.63      “Promotional Activities” shall mean Promotion activities for the
Product provided hereunder, including but not limited to brand management,
customer engagement, planning and strategy, not in person promotion-channel
mix/tactic identification/execution, project management, content adaptation,
data and analytics etc.

 

1.64      “Quality Assurance/Quality Control Supervisors” shall mean employees
of Indegene located at the Contact Center who will be trained on the Product and
TITAN Policies and obligations under this Agreement and who will support the
Indegene Personnel and ensure that all activity by Indegene Personnel is
compliant with this Agreement.

 

1.65      “Receiving Party” shall have the meaning set forth in Section 12.1.

 

1.66      “Renewal Term” shall have the meaning set forth in Section 15.1.

 

1.67      “REMS Program” means the Risk Evaluation and Mitigation Strategy
requirements implemented under Section 505-1 of the Federal Food, Drug and
Cosmetic Act in connection with the regulatory approval of the Product by the
U.S. Food and Drug Administration. REMS requirements imposed by the FDA under
the REMS Program allow for the Product to be delivered only to HCPs that have
been certified in accordance with Titan’s REMS Program.

 



7

 

 

1.68      “Revenue Payments” shall have the meaning set forth in Section 10.2.

 

1.69      “Sales Shipment Data” shall mean the actual sales units that get
shipped via the Titan HUB service portal to the implantation site.

 

1.70      “Segment” shall mean a group of people, or HCPs, who share one or more
common characteristics and are grouped together for marketing purposes.

 

1.71      “Service Quality Shortfall” shall have the meaning set forth in
Section 2.3.

 

1.72      “Services” shall mean the services provided under this Agreement for
the Product, including Promotional Services and Detailing Services as more fully
described in Section 3 and Appendix 2.

 

1.73      “Subsequent Training” shall have the meaning set forth in Section
5.2(c).

 

1.74      “Target” shall mean any HCP or HCO to whom Detailing Services are
provided, including recipients of Details.

 

1.75      “Target List” shall mean the list of HCPs and / or HCOs selected from
the universe of HCPs in the Territory which are mutually agreed upon between the
Parties to be considered for Detailing of the Product in the Territory.

 

1.76      “Term of the Agreement” shall have the meaning set forth in Section
15.1.

 

1.77      “Territory” shall mean the United States of America together with its
commonwealths, territories and possessions, including without limitation Puerto
Rico.

 

1.78      “Third Party” shall mean a party other than TITAN or Indegene, or
their Affiliates.

 

1.79      TITAN” shall have the meaning set forth in the Preamble.

 

1.80      “TITAN Code of Conduct” shall mean TITAN’s current code of conduct
attached as Appendix 4 hereto as such may be amended and provided in writing by
TITAN to Indegene from time to time, including the United States supplement
thereto.

 

1.81      “TITAN Indemnitees” shall have the meaning set forth in Section 14.1.

 

1.82      “TITAN Lead” shall have the meaning set forth in Section 2.2.

 

1.83      “TITAN Policies” shall mean all TITAN policies and procedures
regarding the areas of law specifically set forth in Applicable Law, the TITAN
Code of Conduct and any other policies or procedures of TITAN in effect and
provided in writing to Indegene from time to time.

 



8

 

 

1.84      “Total Product Units” means the total actual number of Product units
(prescriptions) filled in the Territory during the applicable period as
established by reference to the Sales Shipment data.

 

1.85      “Training” shall mean written or oral instruction on the appropriate
methods to market and promote the Product and related information (including but
not limited to the compliance with TITAN Policies, disease area, market segment,
customers and competition) and/or communication and selling techniques,
conducted by sales training, compliance, marketing or medical personnel, as
appropriate, and / or self-directed, with Training Materials.

 

1.86      “Training Materials” shall mean all written, printed, electronic, or
graphic material agreed by the Parties for use in the training of Indegene
Personnel.

 

1.87      “Weekly Status Meetings” shall have the meaning set forth in Section
2.1

 

ARTICLE 2

 

THE GOVERNANCE BOARD & PROJECT TEAM

 

2.1         Composition and Details of Governance & Weekly Status Meetings

.

(a)          Structure and Procedures.

 

(i)            Governance Board: The Parties hereby establish a joint governance
board (the “Governance Board”) to oversee, review and coordinate the Services.
The Governance Board shall comprise no less than one (1) representative of each
Party, which in the case of Indegene, shall include an executive officer of
Indegene acting as an Indegene Lead. Each Party shall appoint its respective
representative to the Governance Board from time to time with one being the main
point of contact, and may substitute one or more of its representatives, in its
sole discretion, effective upon receipt of notice by the other Party of such
change. The Governance Board shall meet periodically, but in no event less than
once during a Calendar Month during the first 6 months of the term of the
Agreement and once each calendar quarter (the “Governance Meetings”) thereafter.
Such meetings shall occur in person at TITAN offices at 400 Oyster Point
Boulevard, Suite 505, South San Francisco, CA or by video conference or
teleconference as mutually agreed upon by the Parties. Each Party shall bear all
expenses it incurs for participating in any Governance Board Meetings, including
all travel and lodging expenses. TITAN and Indegene shall mutually agree to
activities under this Agreement through the Governance Board.

 



9

 

 

(ii)          Project team: The parties also establish the working team
(“Project Team”) to execute the program and perform the day-to-day activities.
This Project Team will include multiple representatives from both parties who
will belong to different functions and will execute on various elements of the
program like marketing strategy, medical strategy, disease and product training,
approval of promotional material, regulatory/pharmacovigilance. The Project team
shall meet weekly (“Weekly Status Meetings”) with the required representatives
attending the meeting to discuss the progress and day-to-day execution of the
program

 

(iii)         The key personnel for the Governance Board and the Project Team
are listed in Appendix 1.

 

(b)          Meeting Agenda. In the Governance Board Meetings, the Parties will
manage and coordinate all Services, including: (i) developing, reviewing and
maintaining the Target List and Channel & Tactical Mix; (ii) reviewing
Indegene’s performance relative to the Channel & Tactical Mix; (iii) Product Net
Sales , (iv) determining when Subsequent Training is required from time to time,
(v) monitoring, and (vi) reviewing any proposal from either Party that any
additional Services should be provided by Indegene from time to time and any
applicable terms therefore. In the Weekly Status meetings, the Parties will meet
to discuss day-do-day execution items, including (i) execution of Channel &
Tactical Mix, (ii) reviewing timeline ,(iii) approval of Promotional Materials
and (iv) making day-to-day decisions affecting the program.

 

2.2         Lead Contacts. The Parties hereby agree that Indegene’s performance
of the Services and its obligations under this Agreement shall be under the
day-to-day supervision of an appropriately qualified employee of Indegene (the
“Indegene Lead”) who shall fully inform, update and cooperate with TITAN’s or
its nominated Affiliate’s designated contact person (the “TITAN Lead”) on a
timely, reasonable and regular basis, as requested by the TITAN Lead. As of the
Effective Date, the Indegene Lead will be Nikita Garg Senior Account Director,
and the TITAN Lead will be Joseph Schrei, Executive Director of Commercial
Operations. Indegene may only substitute such Indegene Lead with another
suitably qualified person upon prior written approval by TITAN.

 

2.3         Service Quality Shortfall. If either Party believes or has reason to
believe that Indegene’s provision of the Services falls below the standard
required by Section 4.1(a) or Section 13.2 (a “Service Quality Shortfall”)
(including for example any suspected non-compliance with Applicable Law or TITAN
Policies by an Indegene Representative), such Party shall provide the other
Party with written notice of such event and without limiting TITAN’s rights and
remedies hereunder (including under Section 6.3), the Indegene Lead will meet
with the TITAN Lead promptly but in no event later than five (5) business days
thereafter to agree on actions reasonably required to be taken by Indegene to
remedy such Service Quality Shortfall as promptly as practicable. If the
Indegene Lead and the TITAN Lead are unable to agree as to whether a Service
Quality Shortfall has occurred or appropriate remedial action, TITAN may
terminate this Agreement pursuant to Section 15.3.

 



10

 

 

 

ARTICLE 3

 

CO-PROMOTION

 

3.1         Provision of Services: In consideration of the compensation
hereunder, during the Term, both parties shall engage in Co-promotion in
accordance with and subject to the terms and conditions set forth in this
Agreement. For clarity, where this Agreement specifies that any obligation
hereunder will be performed by Indegene, Indegene shall ensure that any Indegene
Representative used by Indegene to perform such obligation fully complies with
the terms and conditions set forth in this Agreement.

 

3.2         Objectives: The objective of the Co-promotion activities is to
engage the universe of HCPs who are eligible to prescribe the Product using
Detailing Activities and Promotional Activities.

 

3.3         Channel & Tactical Mix: Titan will review and approve in writing
Indegene’s use of Promotional Materials to develop, deploy, and re-deploy
tactics to be promoted through the channels detailed in Appendix 2. Indegene
will select the particular tactics to deploy and the timing and frequency of
such deployments and re-deployments, as applicable. Both Parties shall mutually
decide the mix of the channels based on the requirements to optimize the program
and will agree on the Channel & Tactical Mix during the Governance Board
Meetings. Indegene will use data to regularly optimize the campaign tactics and
channels to achieve higher impact.

 

3.4         Tracking. In order to track and maintain Indegene’s performance
under this Agreement, Titan will share the Sales Shipment Data on or before the
5th day of every month for the preceding month during the Term of the Agreement

 

3.5         Limitations. The Parties acknowledge and agree that the shall be
limited to only the Product for use in the Territory and shall not include any
rights or obligations with respect to any other product, any other compound or
any non-branded, generic or other therapeutically equivalent versions of the
Product. For clarity, TITAN retains the right, on its own or through a Third
Party, to Commercialize the Product. Except as specifically set forth herein,
TITAN shall retain all rights with respect to and full control of, all
activities with respect to the Product, including, but not limited to, all
regulatory, clinical, manufacturing, distribution, importing, pricing,
contracting, distribution, reimbursement, use, offering, sale and development of
the Product as well as all medical activities or responsibilities. All Detailing
Activities or Promotional Activities will be agreed to by both Parties.
Marketing tactic mix will be discussed with the Governance Board and all changes
shall be mutually agreed upon.

 

3.6         No Subcontracting, no Sublicensing. Indegene shall not subcontract
or sublicense any of its obligations or the provision of any of the Services by
Indegene under this Agreement without the prior written consent of TITAN. TITAN
may exercise its rights and perform its obligations under this Agreement acting
by itself or through any of its Affiliates and may subcontract or sublicense
such activities without restriction. Each Party expressly acknowledges and
agrees that it shall remain fully and unconditionally obligated and responsible
for the full and complete performance of all of its obligations under the terms
and conditions of this Agreement whether or not such performance is carried out
by itself or any permitted sublicensee or subcontractor.

 



11

 

 

ARTICLE 4

 

RESPONSIBILITIES OF THE PARTIES 

 

4.1         Responsibilities of Indegene.

 

(a)          Service Requirements. Indegene shall provide the Services to TITAN,
as applicable, in a professional, ethical and competent manner and in accordance
with:

 

(i)            all Applicable Law;

 

(ii)          the PhRMA Code on Interactions with Health Care Professionals, and
any other obligation to report in writing certain information regarding
detailing and promotion activities to funding agencies, potential research
subjects, or the general public;

 

(iii)         the terms and conditions of this Agreement;

 

(iv)         TITAN Policies;

 

(v)          Instructions during Training;

 

(vi)         the Materials; and

 

(vii)        the Channel & Tactical Mix;

 

TITAN and TITAN’s advisers may, during regular business hours, perform
inspections and observations of Indegene’s provision of the Services to ensure
compliance with this Section 4.1(a).

 

(b)          Cooperation with TITAN. The Parties agree that, as part of the
provision of the Services, Indegene will collaborate and cooperate with TITAN to
Promote the Product. Prior to performing any Services, Indegene
Representative(s) will be fully trained and certified by TITAN on the Product
and its core messaging, Adverse Event reporting to TITAN, handling unsolicited
requests for medical information, as well as TITAN Policy requirements, among
other areas. Specifically, with regard to the Services, Indegene will:

 

(i)            utilize its HCP email database to deploy Product MLR-approved
email campaign(s) to all Product MLR-approved matched Targets;

 



12

 

 

(ii)          utilize Indegene Representatives to Detail to HCPs by way of
outbound telephone calls from the Contact Center, using Product, MLR-approved,
Promotional Materials.

 

(c)          Limitations on Promotion. Indegene may only Promote within the
mutually agreed target segment. Moreover, Indegene shall not Promote the Product
outside of the FDA-approved indications (also known as “off-label”), Territory
or to HCPs or HCOs who are not on the Target List. The Target List shall be
approved by TITAN and Indegene shall assume that all laws have been considered
for the list approval. Other than in the event of gross negligence and/or
willful misconduct on Indegene’s part, Indegene shall not be responsible for any
claims from any party under Telephone Consumer Protection Act (TCPA) and
Telemarketing, Consumer Fraud and Abuse Prevention Act (TCFPA), Federal Trade
Commission Telemarketing Sales Rule and any other state and federal “Do Not
Call” laws, California Consumer Privacy Act (CCPA) or any other legislation that
applies to its use or deployment of the Target List, subject however, to
Indegene using or deploying only the TITAN approved Target List, which claims
will be the responsibility of TITAN.

 

(d)          No False or Misleading Statements. Indegene shall not, in
connection with the provision of the Services hereunder, disparage the Product,
TITAN or TITAN’s Affiliates, or make any false or misleading statement, or any
representation or warranty, oral or written, to Third Parties, concerning the
Product.

(e)          Customer Communications. Indegene shall notify each Target that it
is conducting the Services on behalf of TITAN in an appropriate form based on
the applicable mode of communication as may be agreed between the Parties from
time to time. All such communications must be MLR-approved. Indegene shall keep
TITAN advised of market developments of which Indegene becomes aware which may
reasonably be deemed to affect the Product.

 

(f)           No Distribution by Indegene. Indegene shall not solicit or receive
orders for the Product and shall have no authority to accept the same in the
name of or for the account of TITAN. The Parties recognize that Third Parties
may attempt to order Product directly from Indegene. In such event, Indegene
shall promptly advise the customer through MLR-approved messaging that Indegene
is not authorized to accept orders for the Product and it shall provide the
customer with adequate information to enable the customer to complete the order
directly with TITAN.

 

(g)          Taxes. If any state taxing authority determines that sales or
excise taxes are applicable to Indegene’s services performed hereunder, Indegene
shall properly accrue and pay such sales or excise taxes to the appropriate
states. In addition, Indegene shall be responsible for the payment of any
applicable use taxes related to the supply to or use by Indegene hereunder of
Materials. Taxes on the services provided by Indegene under this Agreement,
other than Tax on its income, shall be recovered by Indegene from TITAN.

 



13

 

 

(h)          Non-Solicitation. During the Term and for a period of twelve (12)
months thereafter, neither Party and its Affiliates shall, directly or
indirectly, solicit or hire any Person who is, or has been, engaged as an
employee, consultant or subcontractor of the other Party, involved in this
agreement and introduced to the other Party, unless agreed to by the Parties in
writing. This Section 4.1(h) shall not preclude either Party from soliciting or
hiring any such personnel who: (a) initiates discussions with such Party
regarding such employment without any prohibited solicitation by the other
Party; (b) has ceased to be employed by the other Party prior to commencement of
employment discussions between the other Party and such Person; or (c) responds
to any general solicitation placed by the other Party, including, without
limitation, any recruitment efforts conducted by any recruitment agency,
provided that such Party has not directed such recruitment efforts at such
personnel.

 

4.2         Responsibilities of TITAN. TITAN shall have the following
responsibilities, among others set forth in this Agreement:

 

(a)          Responsibility for Product. The Parties acknowledge that TITAN
shall have the sole right and discretion, at its expense, to develop, make, have
made, import, export, label, distribute, market, promote, commercialize, sell,
have sold, and offer for sale the Product in the Territory and to establish and
modify the terms and conditions with respect to the sale of the Product,
including, without limitation, the price at which the Product will be sold, any
discount applicable to payments or receivables for Product, including Product
returns. TITAN shall develop, prioritize and administer in its sole discretion
an annual budget for advertising and promotional activities for the Product. Any
claims or liability related to or arising out of the Product shall be the sole
liability of TITAN and TITAN shall make good any claim or liability on Indegene
from any third party relating to or arising out of the Product.

 

(b)          Responsibility for Sales. TITAN shall have the sole right and
discretion to book and account for all sales and to establish and modify the
terms and conditions with respect to the sale of the Product, including any
terms and conditions relating to or affecting the price at which the Products
shall be sold, any discounts, distribution, returns or credit terms. TITAN shall
determine, process, administer and pay any and all rebates, chargebacks and
discounts for the Product.

 

(c)          Responsibility for Negotiations. TITAN shall have the sole right
and discretion for all contracting, negotiations and communications relating to
the Product with government and private payors, including managed care
organizations, wholesalers, and distributors, including: (a) contract strategy,
(b) contracting, (c) contract administration and claims processing, (d) contract
compliance, monitoring and auditing, (e) account management and (f) government
reporting, government program, rebate processing and pricing schedules.

 

(d)          Responsibility for Adverse Event Reporting. TITAN shall be solely
responsible for Adverse Event reporting for the Product to the applicable
Government and/ or Statutory authorities. Indegene’s responsibility will be to
TITAN alone and Indegene shall not be required to interact with any Government
and/ or Statutory authorities.

 



14

 

 

ARTICLE 5

 

MATERIALS; TRAINING

 

5.1         Materials.

 

(a)          Use of Approved Materials. TITAN may develop Materials for use by
Indegene in relation to the Disease State and Product in the Territory. Indegene
shall be responsible for creating and/or updating Promotional Materials for use
by Indegene in relation to the Product in the Territory, which Promotional
Materials must be approved by TITAN prior to use by Indegene. For clarity,
Indegene shall submit all Promotional Materials it creates or updates to the MLR
for review and approval prior to use in accordance with all applicable TITAN
Policies.

 

(b)          Distribution of Materials. TITAN shall provide Materials to
Indegene at TITAN’s discretion, or upon Indegene’s reasonable request, in the
amount, of types and at times determined by TITAN in its reasonable discretion.

 

(c)          Cessation of Use of Materials. Indegene shall promptly cease and
withdraw the use of any Materials when instructed by TITAN in writing to do so.
Such instruction shall be directed to Jamie Peck, VP Co-Commercialization.
Indegene shall cooperate with TITAN in effecting such cessation and withdrawal
as quickly as reasonably practicable upon notice from TITAN with respect
thereto. Indegene shall bear the costs and expenses in connection with
conducting such withdrawal and reimburse TITAN for any reasonable and verifiable
out-of-pocket costs incurred by TITAN in connection with conducting such
withdrawal.

 

5.2         Training.

 

(a)          Initial Training. TITAN shall provide initial Training consistent
with the initial Training TITAN provides to sales employees prior to Promoting
the Product in the Territory (“Initial Training”). TITAN shall be responsible
for all Product-related Training. The content and manner of delivery of such
Initial Training shall be determined by TITAN. The Initial Training shall be
conducted by TITAN at an Indegene-designated facility for all then-current
Indegene Personnel. TITAN shall also provide any additional technical personnel
to provide such Initial Training as it deems necessary. The Parties shall use
reasonable efforts to schedule Initial Training sessions at such mutually
convenient times as to permit the Initial Training to be provided alongside
Indegene’s own Training and minimize the costs therefor. Indegene shall cause
each Indegene Personnel to complete the Initial Training to TITAN’s satisfaction
prior to the individual Indegene Personnel performing Detailing Services or
Promotional Services.

 

(b)          Subsequent Training. From time to time, Indegene shall request
TITAN to provide follow-on Training following the Initial Training consistent
with the follow-on Product Training TITAN provides to TITAN employees, as
directed by TITAN (“Subsequent Training”). The content and manner of delivery of
such Subsequent Training shall be determined by TITAN. The Subsequent Training
shall be conducted by TITAN at an Indegene-designated facility or virtually, as
determined by TITAN, for all then-current Indegene Personnel.

 



15

 

 

ARTICLE 6

 

PERSONNEL

 

6.1         Provision of Personnel. Indegene shall provide qualified Indegene
Personnel for activities as needed. The key personnel who shall be involved in
execution of Co-promotion are as shown in Appendix 1. In the event that any of
the Indegene Personnel involved in the provision of the Services ceases to be an
employee of Indegene, Indegene shall timely replace that individual with an
individual who fulfills the requirements as set forth in this Agreement.

 

6.2         Use and Compliance of Indegene Personnel. Indegene shall ensure that
all Indegene Personnel involved in the provision of the Services:

 

(a)          are appropriately experienced, qualified and trained to perform the
respective Services under this Agreement and are no less experienced, qualified
or trained than individuals performing services analogous to the Services for or
on behalf of Indegene in relation to other products;

 

(b)          perform the Services with all reasonable skill, care and diligence,
and in no event with less skill, care and diligence as is used by individuals
performing services analogous to the Services for or on behalf of Indegene in
relation to other products; and

 

(c)          are familiar with the requirements of this Agreement which are
relevant to their performance of the Services.

6.3         Replacement of Indegene Personnel.

 

(a)          Removal by Indegene. If Indegene believes, by monitoring as
provided under Section 11.4 of this Agreement or otherwise, that Indegene
Personnel is failing to fulfill the requirements of Section 4.1(a), this
Agreement, (including for example, any suspected non-compliance with Applicable
Law or TITAN Policies), Indegene shall immediately remove that individual from
the performance of the Services and replace that individual with an individual
who fulfills the requirements of this Section 6.

 



16

 

 

(b)          Removal by TITAN. Without limiting TITAN’s rights and remedies
hereunder, if TITAN notifies Indegene in writing that it believes that Indegene
Personnel is failing to fulfill the requirements of Section 4.1(a), this
Agreement, (including for example, any suspected non-compliance with Applicable
Law or TITAN Policies), providing reasonable evidence of such belief, Indegene
shall immediately remove that individual from the performance of the Services
and will replace that individual with an individual who fulfils the requirements
of this Section 6. Without limiting TITAN’s rights and remedies hereunder, if
TITAN has any concerns about the performance of any Indegene Personnel other
than for the reasons set forth in the preceding sentence, TITAN may notify
Indegene in writing specifying its concerns and providing reasonable evidence.
Indegene shall, within five (5) business days of receipt of such notice,
investigate TITAN’s concerns and discuss in good faith its findings with TITAN
and, if following such period, the Parties agree that the individual should
cease to provide the Services, then Indegene shall immediately remove such
individual from the performance of the Services and replace that individual with
an individual who fulfills the requirements of Section 6.

 

(c)          Restriction on Indegene Personnel. Indegene agrees that it shall
only use employees of Indegene in the provision of the Services hereunder.

 

(d)          Responsibility for Indegene Personnel. The Parties agree and
acknowledge that Indegene has sole authority and responsibility for managing,
hiring, firing, disciplining and compensating all Indegene Personnel, including
paying for all benefits, wages, overtime, paid leave, workers’ compensation and
disability insurance, group health and dental insurance, unemployment insurance,
retirement plans, stock-based benefits or plans and employment taxes, as
applicable, and shall pay any and all other costs associated with the Indegene
Personnel, except as expressly provided herein. Indegene shall cause that no
Indegene Personnel self-identifies, either expressly or through implication, as
an employee or agent of TITAN. Indegene shall be responsible for any failure of
the Indegene Personnel to comply with such requirement. The Parties agree and
acknowledge that Indegene will be fully responsible for compliance with all
Applicable Laws relating to the Indegene Personnel, including the Affordable
Care Act’s employer mandate and its implementing regulations. The Parties agree
and acknowledge that Indegene Personnel are not entitled to and will not receive
from TITAN, any benefits normally provided by TITAN to its own employees,
including, but not limited to, wages, overtime, paid leave, workers’
compensation and disability insurance, group health and dental insurance,
unemployment insurance, retirement plans, and stock-based benefits or plans.

 

ARTICLE 7

 

INTELLECTUAL PROPERTY RIGHTS

 

7.1         License Grant. Subject to the terms and conditions of this
Agreement, TITAN hereby grants to Indegene during the Term a non-exclusive,
non-sublicensable, revocable and non-transferable, royalty-free right and
license under the Product Intellectual Property solely as and to the extent
necessary for Indegene to provide the Services under this Agreement.

 



17

 

 

7.2         Product Trademarks.

 

(a)          Use of Product Trademarks. Indegene shall provide the Services
solely under the Product Trademarks only as authorized by TITAN. All use of the
Product Trademarks by Indegene shall at all times inure to the benefit of TITAN
as owner of the Product Trademarks. Indegene shall not use the Product
Trademarks in a manner which is misleading or deceptive, or which would bring
the Product Trademarks, the Product, TITAN or its Affiliates or sublicensees,
into disrepute. Indegene shall use the Product Trademarks in accordance with
sound trademark and trade name usage principles and in accordance with all
Applicable Laws as reasonably necessary to maintain the validity and
enforceability of the Product Trademarks. Indegene shall not adopt or use or
cause any Third Party to adopt or use any trademark similar to the Product
Trademarks. Indegene shall not register, maintain, acquire or otherwise use any
domains using any trademark the same or similar to the Product Trademarks.

 

(b)          Notification of Unauthorized Use. Indegene shall, promptly upon
learning thereof, notify TITAN in writing of any: (i) unauthorized use of the
Product Trademarks by a Third Party, (ii) Claim or suit by a Third Party that
the use of the Product Trademarks infringes or otherwise violates the rights of
a Third Party, or (iii) disparagement of the Product. Indegene shall cooperate
with TITAN to the extent reasonably required by TITAN in actions to protect the
rights in the Product Trademarks in the Territory.

 

7.3         Rights in Materials and Product Intellectual Property. Indegene
acknowledges and agrees that, as between the Parties, TITAN shall retain all
right, title and interest in and to the Materials and the Product Intellectual
Property and, for the avoidance of doubt, nothing herein shall be construed to
qualify the Materials as a “joint work” (or other term of similar import) under
Title 17 of the United States Code or other Applicable Law. Any Materials newly
created by Indegene or modifications of existing Materials shall be considered
as work for hire for TITAN and shall be the property of TITAN, with TITAN owning
the copyright and all other rights with respect thereto. Indegene shall ensure
that all Materials newly created or modified by Indegene contain the following
or a similar copyright notice: © {INSERT CURRENT YEAR OF PRINTING OR
PUBLICATION} TITAN PHARMACEUTICALS, INC. Indegene shall ensure that Materials
newly created by Indegene or modifications of already existing Materials made by
Indegene do not infringe any third-party rights.

 

7.4         Ownership of Product. TITAN retains and shall, during the Term,
retain all proprietary and property interests in and to the Product until the
point of sale. TITAN’s National Drug Code (NDC) number shall at all times remain
on the Product. Indegene shall not have nor represent that it has any control
over, or proprietary or property interests in, the Product.

 

7.5         No Additional Licenses or Rights. Except as expressly set forth in
Section 7.1, nothing in this Agreement grants Indegene any license, right, title
or interest in or to any patents, trademarks, copyright, know-how, trade secrets
or other intellectual property rights owned or controlled by TITAN or its
Affiliates (either impliedly, by estoppel or otherwise). This Agreement conveys
no implied rights or licenses to Indegene.

 



18

 

 

7.6         Product Intellectual Property. Indegene shall notify TITAN promptly
upon becoming aware that there exists an actual or potential infringement or
misappropriation by Third Parties in the Territory of the Product Intellectual
Property, or that the Product or any intellectual property rights covering the
Product, might or actually infringe or misappropriate, or are dependent upon a
Third-Party intellectual property right in the Territory. TITAN shall have the
sole and exclusive right to take action to enforce the Product Intellectual
Property against any infringement or misappropriation. Upon request, Indegene
shall reasonably cooperate with TITAN on any action to enforce the Product
Intellectual Property at TITAN’s expense.

 

7.7         Indegene Pre-existing Intellectual Property. To the extent that any
Indegene or Third Party pre-existing materials or inventions owned or controlled
by Indegene are included in or with the Services (“Indegene Pre-existing IP”),
Indegene hereby grants to TITAN and its Affiliates a worldwide, non-exclusive,
non-assignable, non-modifiable, non-resalable, non-transferable, non-revocable,
royalty-free right and license (or in the case of Third Party materials,
sublicense) for the Term to, directly or through their respective agents, use
the Indegene Pre-existing IP in connection with the use, operation, maintenance,
and updating of the Services. Indegene shall specifically identify and disclose
in writing any such Indegene Pre-existing IP to TITAN in the applicable
Services.

 

7.8         Indegene Derivative Intellectual Property. In addition to retaining
exclusive ownership and rights to Indegene Pre-existing IP, any derivative works
or intellectual property developed by Indegene at any time during the Term will
solely be owned by Indegene, excluding all materials that contain Product
Intellectual Property, other TITAN intellectual property or TITAN Confidential
Information. TITAN acknowledges and agrees that Indegene will have the right to
generate aggregate and anonymous data and de-identified population level
analysis and that such data or analyses belongs to Indegene, including without
limitation any developments or improvements to Indegene’s products and services
such as machine learning algorithms and artificial intelligence based models,
and related materials and reports.

 

ARTICLE 8

 

REGULATORY MATTERS

 

8.1         Regulatory Approvals. TITAN shall have the sole right and discretion
between the Parties to file and maintain the regulatory approvals required to
market the Product as a pharmaceutical product for use in the Territory, at
TITAN’s expense. TITAN shall have sole right and discretion, as between the
Parties, for making all regulatory filings for the Product as required by
Applicable Law, at TITAN’s expense.

 



19

 

 

8.2         Regulatory Communications. All communications with and responses to
government agencies and regulatory authorities concerning the Product or the
marketing thereof, shall be the sole responsibility of TITAN, at TITAN’s
expense. Indegene shall promptly notify TITAN and provide copies, as applicable,
if it receives any communication from any government agency or regulatory
authority in relation to the Product or if it becomes aware of any pending
action or receives threat thereof by any government agency or regulatory
authority that relates to the Product. Indegene shall assist TITAN, at TITAN’s
expense, with respect to communications from government agencies and regulatory
authorities to the extent deemed reasonably necessary by TITAN to fully respond
to such communications.

 

8.3         Investigation Cooperation. Indegene shall cooperate with TITAN,
TITAN’s advisers and Third Parties (where relevant), as may be reasonably
required in relation to any internal or external investigation relating to the
Product (including any investigations conducted by or on behalf or in connection
with any investigation by any government agency, regulatory authority, in
connection with threatened litigation, etc.), including by making Indegene
Personnel available for interview, providing all relevant information and
providing access to Indegene sites, records, reports, statements and books of
accounts. In addition, in relation to any such investigation, TITAN, TITAN’s
advisers and Third Parties (where relevant), may, where reasonably required,
during regular business hours, perform inspections and observations of
Indegene’s provision of the Services.

 

8.4         Regulatory Inspections. Indegene shall promptly notify TITAN in
writing within one (1) business day if any government agency or regulatory
authority notifies Indegene in advance that it intends to audit or inspect
Indegene or perform inspections and observations of Indegene’s provision of the
Services in relation to the Product and shall permit, to the extent permitted by
Applicable Law, TITAN to attend such audit or inspection at TITAN’s expense. If
Indegene receives no advance notice and is subject to an inspection by a
government agency or regulatory authority, Indegene shall promptly notify TITAN
of the same. In either case, Indegene shall promptly provide TITAN with a copy
of any report issued to Indegene following such audit or inspection by the
relevant government agency or regulatory authority and any responses by Indegene
thereto.

 

8.5         Sunshine Act Reporting. Indegene shall provide to TITAN any reports
relating to transfers of value or other payments made to HCPs and HCOs that are
required to be made in relation to the Product and / or the provision of the
Services in accordance with the Physician Payments Sunshine Act (42 U.S.C. §
1320a-7h et seq.), state transparency reporting requirements or other Applicable
Law. These reports should be submitted monthly, or upon request by TITAN, and in
the format required by TITAN.All such reports shall be submitted to:
sunshine@titanpharm.com.

 

8.6         Pharmacovigilance Agreement. The Parties will enter into a
reasonable and customary pharmacovigilance agreement within thirty (30) days
following the Effective Date that will govern the Parties’ obligations in
relation to the reporting by the Parties of Adverse Events, field reports,
Product complaints, handling of recalls and other pharmacovigilance
responsibilities regarding the Product and that will cover other matters
customarily contained in similar agreements for products of a similar nature.

 



20

 

 

 

ARTICLE 9

 

AUDITS.

 

9.1         Scope of Audit. Commencing one hundred eighty (180) days following
the Effective Date and terminating one year following the expiration of the Term
of the Agreement, each Party may, upon written request, cause an
internationally-recognized independent accounting firm (the “Auditor”), which is
reasonably acceptable to the audited Party, to inspect the relevant records of
the audited Party and its Affiliates and the Agreement and Services-related
reports, statements and books of accounts, as applicable only to the extent
directly related to this Agreement. Before beginning its audit, the Auditor
shall execute an agreement acceptable to the audited Party by which the Auditor
agrees to keep confidential all information reviewed or accessed during the
audit. The Auditor shall have the right to disclose to the auditing Party only
its conclusions regarding any payments owed under this Agreement.

 

9.2         Audit Procedures. The audited Party and its Affiliates shall make
their records, only to the extent directly related to this Agreement, available
for inspection by the Auditor during regular business hours at such place or
places where such records are customarily kept, upon receipt of reasonable
advance notice from the auditing Party. The records shall be reviewed solely to
verify the audited Party’s compliance with this Agreement. Such inspection right
shall not be exercised more than once in any Calendar Year and not more
frequently than once with respect to records covering any specific period of
time. The auditing Party agrees to hold in strict confidence all information
received and all information learned in the course of any audit or inspection,
except to the extent necessary to enforce its rights under this Agreement or to
the extent required to comply with any law, regulation or judicial order.

 

9.3         Audit Reports. The Auditor shall provide its audit report and basis
for any determination to the audited Party at the time such report is provided
to the auditing Party before it is considered final.

 

9.4         Underpayments and Overpayments. In the event that the final result
of the audit reveals an undisputed underpayment, TITAN shall promptly pay to
Indegene the underpaid amount in accordance with the payment terms set forth
under Section 10.4. In the event that the final result of the audit reveals an
undisputed overpayment, Indegene shall promptly refund to TITAN the overpayment
amount in the manner instructed by TITAN. Disputed overpayments and
underpayments shall be resolved in accordance with Section 11.3(e) below.

 

9.5         Audit Costs. The auditing Party shall pay for such audits, as well
as its expenses associated with enforcing its rights with respect to any
payments hereunder. The audited Party shall have the right to request a further
determination by such Auditor as to matters which the audited Party disputes
within thirty (30) days following receipt of such report. The audited Party will
provide the auditing Party and the Auditor with a reasonably detailed statement
of the grounds upon which it disputes any findings in the audit report and the
Auditor shall undertake to complete such further determination within thirty
(30) days after the dispute notice is provided, which determination shall be
limited to the disputed matters. The Parties agree that they shall use
reasonable efforts, through the participation of finance representatives of both
Parties, to resolve any Dispute arising in relation to the Audit by good faith
discussion.

 



21

 

 

ARTICLE 10

 

COMPENSATION, INVESTMENT AND PAYMENT TERMS

 

10.1      Upfront Compensation. As an upfront compensation for the Services,
TITAN shall pay to Indegene a payment upon receipt of invoice at respective
intervals mentioned below and is non-refundable:

 

(a)          For the first 12 months of the Term of the Agreement, USD eight
hundred and ten thousand ($810,000) (the “Initial Amount”). The invoice and
payment schedule for Initial Amount will be as follows

 

Amount   Invoice Date  Payment Date $350,000   On signature of agreement  Within
7 days of invoicing $153,333   90 days after Effective Date  Within 30 days of
invoicing $153,333   180 days after Effective Date  Within 30 days of invoicing
$153,334   270 days after Effective Date  Within 30 days of invoicing

 

(b)          For the second 12 months of the Term of the Agreement, USD four
hundred and twenty thousand ($420,000) (the “Final Installment) The invoice and
payment schedule for Initial Amount will be as follows

 

Amount   Invoice Date  Payment Date $210,000   On the one year anniversary of
the Effective Date  Within 7 days of invoicing $210,000   On the 18-month
anniversary of the Effective Date  Within 30 days of invoicing

 

10.2      Revenue-based Payments. In addition to the compensation set forth in
Section 10.1 and subject to the terms and conditions hereof, TITAN shall pay to
Indegene, as further compensation for the Services, a percentage of the Net
Sales of the Product during the Term (“Revenue Payment”), as calculated by
multiplying the Net Sales by the applicable revenue percentage rate set forth
below (the “Gainshare”) for the applicable Promotional Measurement Period.

 

This compensation will be calculated quarterly and Indegene will invoice TITAN
the Revenue Payment on or before the thirtieth (30th) day of the month following
the last month of the quarter. The Gainshare will be equal to [**]% of Net
Sales.

 

Revenue payments, once accepted by TITAN within the time-lines agreed for a
respective month, cannot be changed under any circumstances. Further, there
shall be no cumulative reconciliation done.

 

In addition to compensation defined in Sections 10.1 and 10.2, Indegene will
also be eligible for one-time milestone incentives as set forth in the table
below:

 

Sr. No.  Description   Value  1.  Achieving 500 PROBUPHINE Patients per quarter 
 $[*******]  2.  Achieving 1000 PROBUPHINE Patients per quarter   $[*******] 
3.  Achieving 2000 PROBUPHINE patients per quarter   $[*******] 

 



22

 

 

10.3      Payment Terms. All undisputed payments to be made by TITAN to Indegene
pursuant to this Agreement shall be made by wire transfer within thirty (30)
days following the date of the applicable invoice. Such payments shall be made
to the designated account of Indegene in accordance with the wiring instructions
provided below. If any portion of an invoice is disputed, TITAN shall pay the
undisputed amounts and the Parties shall use good faith efforts to reconcile the
disputed amount within fifteen (15) days after notice from TITAN of the disputed
amount. If the Parties cannot resolve the disputed amounts during that fifteen
(15) day period, then the matter shall be resolved in accordance with Section
16.11. If an overpayment or underpayment has been invoiced in accordance with
the above section, payment shall be made by wire transfer within thirty (30)
days following receipt of the invoice.

 

Payee:Indegene Inc.

Wire:[***********]

 

10.4      Fair Market Value of Services.

 

(a)          The Parties acknowledge and agree that the compensation set forth
herein represents the fair market value of the Services provided hereunder
negotiated in an arms-length transaction. The Parties further agree that this
Agreement does not involve the counseling or promotion of a business arrangement
that violates state or federal law, and that the Services contracted for shall
not exceed those that are reasonably necessary to accomplish the commercially
reasonable business purpose of the Agreement.

 

(b)          In the event that at any point during the Term either Party in its
reasonable discretion believes or has reason to believe that the Revenue-Based
Payments result in compensation to Indegene that is inconsistent with the fair
market value of the Services, such Party shall notify the other Party of its
belief, and the Parties shall meet and discuss in good faith a new compensation
structure to be set at fair market value. In the event the Parties cannot agree
to a new compensation structure, either Party shall have the right to
immediately terminate the Agreement upon written notice to the other Party.

 

10.5      Investment by Indegene in the Partnership. During the first 12 months
of the Term of this Agreement, Indegene expects to make an investment of
$[*******] with respect to the Co-promotion activities described on Appendix 2,
such investment to be made substantially in accordance with Appendix 3, subject
to review by the Governance Board, with at least [***]% of such amount projected
to be spent during the one hundred eighty (180) days following the Effective
Date. During the second year of the Term of this Agreement, Indegene expects to
make investments of $[******] in accordance with a schedule to be agreed upon by
the Governance Board. During the balance of the Term of the Agreement, the
amount and schedule of Indegene’s investments shall be agreed upon by the
Governance Board. In addition to the $1,230,000 of payments to be made by TITAN
during the first two years of the Term of this Agreement pursuant to the
provisions of Section 10.1 hereof, TITAN expects to continue its current level
of commercial activities for Probuphine during the Term of this Agreement as
described in Appendix 6.

 

ARTICLE 11

RECORDS, REPORTS AND AUDITS

11.1      Records. Each Party shall keep complete, true and accurate books and
records in accordance with its customary accounting standards in relation to its
obligations under this Agreement. Each Party will keep such books and records
for at least three (3) years following the Calendar Year to which they pertain,
or for such other time period as required under Applicable Law.

 



23

 

 

11.2      Reports and Reporting.

 

(a)          Indegene Reports. Not later than fifteen (15) days following the
end of each month in the Term, Indegene shall submit to TITAN a written report
in a form reasonably acceptable to TITAN setting forth for such month certain
content as agreed upon by the Governance Board which content may include the
following:

 

(i)            Tele-Detailing:

 

·Tele-Detailing Calls

·Total call attempts

·Unique call attempts

·Total completed details

·Unique completed details

·Average call duration

 

(ii)          Digital Marketing Campaign Data

 

·Digital Affinity

·Engagement Index

·Switch Propensity

·Content Affinity

·Belief Model

·Network Score

·Brand Rx Potential

 

11.3      Monitoring.

 

(a)          Monitoring by Indegene. Indegene shall monitor (telephonically or
live) Indegene activity including but not limited to a Detail activity or
response as well as reporting of Adverse Events to ensure strict compliance with
Section 4.1 of this Agreement. When monitoring Indegene Representatives,
Indegene shall also monitor the input to the CRM System for the Details
observed. Indegene shall also separately monitor input to the CRM System
separate from live monitoring to ensure compliance with Section 4.1 of this
Agreement. The frequency of monitoring shall be discussed and agreed upon by the
Governance Board from time to time.

 

(b)          Monitoring by TITAN. At TITAN’s option, TITAN may monitor
(telephonically or live) (a “Sit-beside”) and Indegene shall cause the Indegene
Personnel to permit an employee or other designee of TITAN, including, but not
limited to, TITAN’s sales and/or marketing, as appropriate, finance, legal,
medical, and/or compliance personnel, or other executives, to monitor Detail
activity or response (with advance written notice) as well as reporting of
Adverse Events. The Parties acknowledge and agree that instructions, directions
and input regarding how disease state and Product education should be provided
to Targets will generally be provided by TITAN (and may be provided in real time
during a Sit-beside), but any administrative-related feedback, including,
without limitation, any performance-related feedback, must be provided by
Indegene.

 



24

 

 

ARTICLE 12

 

CONFIDENTIALITY; PUBLIC STATEMENTS

 

12.1      Confidential Information. Each Party acknowledges and agrees that it
may have access to, or receive, the Confidential Information of the other Party
in connection with its rights and obligations under this Agreement. For the
purposes of this Agreement, “Confidential Information” shall mean any
information (whether oral or written or otherwise in tangible or intangible
form) received or accessed pursuant to this Agreement by one Party or any
Affiliate thereof (“Receiving Party”) from or on behalf of the other Party or
any Affiliate thereof (“Disclosing Party”), whether or not developed by the
Disclosing Party, including but not limited to, any and all information which
relates in any way to any ideas, designs, methods, discoveries, improvements,
documents or other results of the Parties’ activities to be conducted hereunder,
trade secrets, intellectual property and other proprietary rights, business
affairs, marketing strategies or information, customer information or employee
information and without limiting the foregoing, in the case of TITAN,
proprietary or Confidential Information relating to the Product, the Product
Intellectual Property and the Channel & Tactical Mix. Confidential Information
does not include Indegene Derivative Intellectual Property mentioned in Article
7.8. Confidential Information of the Disclosing Party shall not be subject to
the obligations set forth in this Section 12 to the extent that such
information:

 

(a)          was, at the time of disclosure, in the public knowledge;

 

(b)          becomes part of the public knowledge after disclosure, by
publication or otherwise, except by breach of this Agreement by the Receiving
Party or other obligation of confidentiality owed to the Disclosing Party;

 

(c)          was in the Receiving Party’s possession at the time of disclosure
as evidenced by competent written proof, and which was not acquired, directly or
indirectly, from the Disclosing Party or any Third Party which was, at the time
of such acquisition, subject to an obligation of confidentiality owed to the
Disclosing Party;

 

(d)          is received by the Receiving Party from Third Parties, provided
such information was not obtained, directly or indirectly, from the Disclosing
Party or any Third Party which was, at the time such information was obtained,
subject to an obligation of confidentiality owed to the Disclosing Party; or

 

(e)          was independently developed by the Receiving Party, without use of,
reliance on, or access to the information provided by the Disclosing Party (as
demonstrated by competent proof).

 

12.2      Confidentiality Obligations. Each Party acknowledges and agrees that
the Confidential Information of the Disclosing Party constitutes valuable
information and in certain instances trade secrets of the Disclosing Party. Each
Receiving Party shall, during the Term and for a period of ten (10) years
following the end of the Term, provided that Confidential Information consisting
of trade secrets shall be kept confidential beyond such ten (10) year period
until such Confidential Information no longer constitutes a trade secret (except
where due to a breach by the Receiving Party of this Agreement or other
obligation of confidentiality owed to the Disclosing Party), keep all
Confidential Information of the Disclosing Party in confidence and shall not, at
any time during or after the Term of this Agreement, without the Disclosing
Party’s prior written consent, disclose or otherwise make available, directly or
indirectly, any item of the Disclosing Party’s Confidential Information to
anyone other than the Receiving Party’s employees, licensors, distributors and
Affiliates with a need to know and who are bound by obligations of
confidentiality, except, however, to the extent otherwise required by Applicable
Law or rules of a securities exchange, or to the extent necessary for such Party
to confer with its legal, accounting or other advisors (in which case such
disclosure shall be made under confidentiality obligations at least as strict as
those contained herein). Each Receiving Party and its employees shall use the
Confidential Information of the Disclosing Party only in connection with the
performance of the Receiving Party’s obligations or exercising the Receiving
Party’s rights hereunder and for no other purpose. Each Receiving Party shall
inform its employees of the trade secret, proprietary and confidential nature of
the Confidential Information of the Disclosing Party and their obligation to use
the Confidential Information only for such purposes as is entitled to use it
hereunder. The Receiving Party shall be liable for any breach of such
confidentiality and non-use obligations by any of its Affiliates or employees as
described in this Section 12.

 



25

 

 

12.3      Return of Confidential Information. Upon written request by the
Disclosing Party, the Receiving Party agrees to promptly and in any event not
more than thirty (30) days following receipt of said request, return to the
Disclosing Party or destroy, on Disclosing Party’s election, any and all of its
Confidential Information; provided that the Receiving Party shall be entitled to
retain one (1) copy solely to the extent required by Applicable Law.

 

12.4      No Use of Names. Except as otherwise required under Applicable Law, or
as otherwise agreed to by the Parties in writing, neither Party shall use the
name of the other in its advertising, press releases or promotional materials
without the prior written consent of such other Party.

 

12.5      Irreparable Harm. The Parties acknowledge that a breach of any of the
terms or provisions of this Section 12 (Confidentiality), Section 12.4 (No Use
of Name) and Section 13.3 (Personal Data) and will cause irreparable harm to the
non-breaching Party for which monetary damages may not be wholly adequate and
therefore the non-breaching Party shall be entitled, without the requirement of
posting a bond, to injunctive relief to enforce the terms and provisions hereof
in addition to its other remedies at law or in equity.

 

ARTICLE 13

 

REPRESENTATIONS, WARRANTIES AND COVENANTS

 

13.1      Mutual Representations and Warranties. As of the Effective Date, each
Party represents, warrants and covenants to the other Party that:

 

(a)          it is a corporation or entity duly organized and validly existing
under the laws of the state or other jurisdiction of its incorporation or
formation;

 

(b)          the execution, delivery and performance of this Agreement by such
Party has been duly authorized by all requisite corporate action;

 

(c)          it has the power and authority to execute and deliver this
Agreement and to perform its obligations hereunder and this Agreement
constitutes and when executed shall constitute, its legal, valid and binding
obligation, enforceable in accordance with its terms;

 

(d)          it is not bound by any other agreement, obligation or restriction
and shall not assume any other obligation or restriction or enter into any other
agreement, which would interfere in any material respect or conflict with its
obligations under this Agreement;

 

13.2      Representations, Warranties and Covenants of Indegene. As of the
Effective Date, Indegene represents, warrants and covenants to TITAN, that:

 

(a)          it has the requisite employees, facilities, equipment, expertise,
experience and skill to provide the Services and perform its other obligations
as set forth in this Agreement;

 

(b)          it its employees or contractors performing services with respect to
the Product shall conduct the Services in a professional, ethical and lawful
manner;

 

(c)          it and its employees or contractors performing Services shall
comply with all Applicable Law, the TITAN Policies, or the PhRMA Code on
Interactions with Health Care Professionals and any other obligation to report
in writing certain information regarding Detailing and Promotion activities to
funding agencies, potential research subjects, or the general public in
connection with obligations hereunder;

 

(d)          neither it nor its employees or contractors performing Services
shall make any false or misleading statement, or any representation or warranty,
oral or written, to Third Parties, concerning the Product; and

 



26

 

 

(e)          neither it nor its employees or contractors performing Services
have been or are currently excluded, debarred, suspended or otherwise ineligible
to participate in the Federal health care programs or in Federal procurement or
non-procurement programs, or has been convicted of a criminal offense that falls
within the ambit of 42 U.S.C. 1320a-7(a). Indegene further represents that it
has policies to screen all prospective employees and contractors prior to
engaging their services and to determine whether any existing employee or
contractor becomes excluded, debarred, suspended or otherwise declared
ineligible, and that it has policies and procedures in effect that require and
it shall otherwise require, all employees and contractors to immediately
disclose to Indegene any action or event that could reasonably result in such
employee or contractor becoming so excluded, debarred, suspended or otherwise
declared ineligible. Screening of Indegene employees, contractors, and vendors
shall be completed within one hundred twenty (120) days of the Effective Date,
and on an annual basis thereafter. At a minimum, Indegene shall check the
following exclusion lists:

 

(i)            the HHS/OIG List of Excluded Individuals/Entities (available
through the Internet at http://www.oig.hhs.gov);

 

(ii)          the General Services Administration’s List of Parties Excluded
from Federal Programs (available through the Internet at http://www.epls.gov);
and

 

(iii)         Food and Drug Administration (FDA):
https://www.fda.gov/ICECI/EnforcementActions/FDADebarmentList/default.htm.

 

In the event that an Indegene employee, contractor, vendor or other agent
performing under this Agreement, become or are a subject of a proceeding that
could lead to that party becoming debarred, suspended, or otherwise ineligible,
Indegene shall promptly notify TITAN and TITAN shall have the right to
immediately terminate the Agreement.

 

13.3      Personal Data. Indegene acknowledges that while TITAN shall not
knowingly provide it, Indegene may gain access to “Personal Data,” which, for
purposes of this Agreement, shall mean any information which identifies or is
capable of identifying a living or deceased individual, or as otherwise defined
as “Personal Data” by applicable laws, including, without limitation, TITAN or
TITAN’s customers’, consumers, patients, employees, personnel, shareholders,
physicians, suppliers, consultants and competitors, whether verbal or recorded
in any form or medium. On receipt of such data, Indegene shall proceed to inform
Titan in writing within 48 hours of receipt and then delete said Personal Data
permanently from its servers.

 

13.4      Disclaimer. EXCEPT AS EXPRESSLY SET FORTH HEREIN, ALL OTHER
WARRANTIES, CONDITIONS AND REPRESENTATIONS, EXPRESS OR IMPLIED, STATUTORY OR
OTHERWISE, INCLUDING A WARRANTY AS TO THE QUALITY OR FITNESS FOR ANY PARTICULAR
PURPOSE, ARE HEREBY EXCLUDED AND DISCLAIMED BY EACH PARTY AND THEIR RESPECTIVE
AFFILIATES. NOTHING IN THIS AGREEMENT SHALL BE DEEMED TO AUTHORIZE EITHER PARTY
OR ITS RESPECTIVE AFFILIATES TO ACT FOR, REPRESENT OR BIND THE OTHER PARTY OR
ANY OF ITS AFFILIATES OTHER THAN AS SPECIFICALLY PROVIDED IN THIS AGREEMENT.

 



27

 

 

ARTICLE 14

 

INDEMNIFICATION; LIMITATION ON LIABILITY; INSURANCE

 

14.1      Indemnification by Indegene. Indegene shall indemnify, defend and hold
TITAN and its Affiliates and their respective directors, officers, employees,
agents, consultants, advisors, successors and assigns (“TITAN Indemnitees”)
harmless from and against any and all Third Party Claims, arising out of any (a)
breach by Indegene or any Indegene Personnel of any of Indegene’s obligations,
representations, warranties or covenants in this Agreement, (b) any negligence,
gross negligence or willful misconduct on the part of Indegene, any Indegene
Personnel or any of its Affiliates, directors, officers, employees, agents,
consultants, advisors, successors, assigns in connection with this Agreement,
(c) any claims brought by, on behalf of or in relation to any Indegene Personnel
(including by any governmental agency (including any tax agency) or regulatory
authority), (d) any use of Indegene Pre-existing IP, (e) statements or
representations by Indegene, any Indegene Personnel or any of its Affiliates,
directors, officers, employees, agents, consultants, advisors, successors, or
assigns that are contrary to the Product Labeling or Materials, or (f) any
claims that TITAN is the employer or co-employer of Indegene’s Personnel,
except, in each case, to the extent such indemnified amounts are covered by
TITAN indemnification of Indegene pursuant to Section 14.2.

 

14.2      Indemnification by TITAN. TITAN shall indemnify, defend and hold
Indegene, and its Affiliates and their respective directors, officers,
employees, agents, consultants, advisors, successors and assigns (“Indegene
Indemnitees”) harmless from and against any and all Third Party Claims, arising
out of any (a) breach by TITAN of any of TITAN’s obligations, representations,
warranties or covenants in this Agreement, (b) any negligence, gross negligence
or willful misconduct on the part of TITAN or any of its Affiliates, directors,
officers, employees, agents, consultants, advisors, successors or assigns in
connection with this Agreement, (c) the sale or distribution of the Product
(including claims of product liability or claims of intellectual property
infringement), (d) activity or action performed by Indegene pursuant to this
Agreement due to specific written instruction by TITAN, except to the extent
such indemnified amounts are covered by Indegene’s indemnification of TITAN
pursuant to Section 14.1; or ( e) Telephone Consumer Protection Act (TCPA) and
Telemarketing, Consumer Fraud and Abuse Prevention Act (TCFPA), Federal Trade
Commission Telemarketing Sales Rule and any other state and federal “Do Not
Call” laws, California Consumer Privacy Act (CCPA) or any other legislation that
applies to the use or deployment of the Target List other than as a result of
gross negligence and/or willful misconduct on Indegene’s part.

 

14.3      Indemnification Procedures. A Party (the “Indemnitee”) which intends
to claim indemnification under this Agreement shall promptly notify the other
Party (the “Indemnitor”) in writing of any action, claim or liability in respect
of which the Indemnitee or any of its Affiliates, directors, officers,
employees, agents, consultants, advisors, successors and assigns intend to claim
such indemnification, provided that the failure to provide timely notice to the
Indemnitor shall release the Indemnitor from any liability to the Indemnitee but
only to the extent the Indemnitor is materially prejudiced thereby. Within
fifteen (15) days following such notification by the Indemnitee to the
Indemnitor, the Indemnitee shall permit and shall cause its employees and agents
to permit, the Indemnitor to assume the defense of any such action or claim with
qualified counsel at the Indemnitor’s sole cost and expense, provided, however,
that if there exists or is reasonably likely to exist a conflict of interest
that would make it inappropriate in the judgment of the Indemnitee in its
reasonable discretion for the same counsel to represent both the Indemnitee and
the Indemnitor, the Indemnitee shall be able to obtain its own counsel at the
expense of the Indemnitor. If the Indemnitor does not deliver written notice to
the Indemnitee of its intent to assume control of such defense within such
fifteen (15) day period, the Indemnitee may assume such defense with qualified
counsel if its choice at the sole cost of the Indemnitor. If the Indemnitor
assumes such defense hereunder, the Indemnitee may participate in such defense
through counsel of its own selection at the Indemnitee’s sole cost and expense.
Neither Party shall settle or consent to entry of judgment of any such claim or
Dispute without the other Party’s prior written consent, which consent shall not
be unreasonably withheld, conditioned or delayed; provided that the Indemnitee
shall be deemed to have granted such consent if either (i) such settlement does
not adversely affect the Indemnitee and does not impose any obligation or
liability on the Indemnitee which cannot be assumed and performed in full by the
Indemnitor, or (ii) such settlement involves only the payment of money by the
Indemnitor or its insurer. The Indemnitor shall not be responsible for any
attorneys’ fees or other costs incurred other than as provided in this
Agreement. The Indemnitee, its Affiliates, directors, officers, employees,
agents, consultants, advisors, successors and assigns, shall provide reasonable
and good faith assistance (including but not limited to documents and testimony)
to the Indemnitor and its legal representatives, at the Indemnitor’s expense, in
the investigation and defense of any action, claim or liability covered by this
indemnification.

 



28

 

 

 

14.4      LIMITATION ON LIABILITY. TO THE FULLEST EXTENT PERMITTED BY APPLICABLE
LAW AND EXCEPT WITH RESPECT TO (A) A MATERIAL BREACH OF ITS REPRESENTATIONS OR
WARRANTIES HEREIN, (B) A VIOLATION OF ITS INTELLECTUAL PROPERTY, CONFIDENTIALITY
AND PERSONAL DATA AND INDEMNIFICATION OBLIGATIONS IN THIS AGREEMENT, OR (C) A
CLAIM ARISING OUT OF FRAUD, GROSS NEGLIGENCE OR WILLFUL MISCONDUCT, AND
NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED HEREIN, NEITHER PARTY TO THIS
AGREEMENT, ITS AFFILIATES, DIRECTORS, OFFICERS, EMPLOYEES, AGENTS, CONSULTANTS,
ADVISORS, SUCCESSORS AND ASSIGNS, SHALL BE LIABLE TO OR OTHERWISE RESPONSIBLE TO
THE OTHER PARTY FOR ANY LOSS OF PROFIT, INCOME, BUSINESS INTERRUPTIONS,
DIMINUTION OF VALUE OR LOSS OF OPPORTUNITY, OR ANY INDIRECT, INCIDENTAL,
MULTIPLE, SPECIAL, PUNITIVE, EXEMPLARY OR CONSEQUENTIAL DAMAGES (EACH INCLUDING
BUT NOT LIMITED TO LOSS OF PROFIT, INCOME, BUSINESS INTERRUPTIONS, DIMINUTION OF
VALUE OR LOSS OF OPPORTUNITY) WHATSOEVER THAT IN ANY WAY ARISE OUT OF, RELATE TO
OR ARE A CONSEQUENCE OF, ITS PERFORMANCE OR NON-PERFORMANCE HEREUNDER, WHETHER
BASED UPON A CLAIM OR ACTION OF CONTRACT, WARRANTY, NEGLIGENCE, STRICT LIABILITY
OR OTHER TORT, OR OTHERWISE, EVEN IF SUCH PARTY HAS BEEN PUT ON NOTICE OF THE
POSSIBILITY OF SUCH DAMAGES, ARISING OUT OF, RELATING TO OR IN CONNECTION WITH
THIS AGREEMENT. The Total liability of Indegene, both Direct and Indirect shall
be the lower of the amount of actual claim or the amount actually paid by TITAN
under this Agreement.

 

14.5      Insurance. Indegene agrees to maintain during the Term and for a
period of three (3) years following the termination or expiry of this Agreement:
(a) workers’ compensation insurance for all of its employees, the limits of
which shall be statutory and employer’s liability of not less than $1,000,000
per accident, (b) commercial general liability, including contractual liability
and personal/advertising injury liability, with limits of not less than
$2,000,000, aggregate (c) product/completed operations liability with limits of
not less than $1,000,000 (per occurrence) covering bodily injury and property
damage; and professional liability insurance in an amount not less than
$5,000,000 per claim. Indegene shall include TITAN and its Affiliates as
“Additional Insureds” under its general and product liability insurance policies
and shall further provide, within thirty (30) days of TITAN’s request,
certificates of insurance verifying insurance limits agreed upon as well as
notice of cancellation, non-renewal or material change thereto in accordance
with its policy notice provisions.

 



29

 

 

In cases where Indegene is deemed to have caused a loss and/or damage claim as a
result of its services performed under or incidental to this Agreement, all
insurance coverages required of Indegene will be primary and non-contributory or
excess over any insurance or self-insurance program carried by TITAN, and will
have no recourse to any self-insurance program or insurance program carried by
TITAN.

 

The limits of insurance coverage will not affect or limit the liability or
indemnity obligations of Indegene stated elsewhere in this Agreement or as
required by law. By requiring Indegene to maintain insurance, TITAN does not
represent that coverage and limits required will be adequate to fund all losses
for which Indegene may be liable.

ARTICLE 15

 

TERM; TERMINATION

 

15.1      Term of this Agreement. The term of this Agreement shall commence as
of the Effective Date and shall cease forty-eight (48) months from Effective
Date, unless terminated earlier in accordance with this Article 15 or as
otherwise set forth in this Agreement (the “Initial Term”). This Agreement may
be renewed upon the mutual agreement of the Parties for two successive one (1)
year terms (each a “Renewal Term”) in the form attached at Appendix 5, unless
terminated by either Party pursuant to the provisions of this Article 15 or as
otherwise set forth in this Agreement after the Initial Term. The Parties agree
that prior to renewal the Parties shall discuss and amend the Services and
compensation structure to reflect any necessary adjustments to such payments and
Services. Any such increase or decrease to the compensation for Services shall
become effective upon the renewal date. The Initial Term plus any Renewal Terms
during which this Agreement is effective shall constitute the “Term of this
Agreement”.

 

15.2      Termination for Failure to Comply with Policies : TITAN shall have the
right to terminate this Agreement immediately on written notice upon Indegene’s
non-compliance with any of the TITAN Policies.

 

15.3      Termination for Breach : Each Party shall have the right to terminate
this Agreement immediately upon the material breach of any of the terms and
conditions of this Agreement by the other Party, provided, however, if such
breach is capable of being cured each Party right to terminate will be subject
to the other Party’s failure to cure such breach within ninety (90) days
following the breaching Party’s receipt of written notice from the other Party
specifying the nature of such breach in reasonable detail. Breach by parties
shall be considered material if the time allocation of Indegene and Titan
persons/positions involved in this Agreement falls below the minimum time
allocation as described in Appendix 1. Notwithstanding anything to the contrary
in this Section 15.3, TITAN shall have the immediate right to terminate this
Agreement in the event of a Service Quality Shortfall in accordance with Section
2.3.

 



30

 

 

15.4      Termination for Change of Control: Subject to Section 16.6, each Party
shall have the right to terminate this Agreement upon the occurrence of a Change
of Control of the other Party upon no less than sixty (60) days prior written
notice to the affected Party, such notice to be provided not later than one
hundred twenty (120) days following the effective date of such Change of
Control. In this case, Indegene shall be paid the Revenue Payment as described
in 10.2 for 12 months from the date of Change of Control at the same rate as
that of the preceding month’s Revenue Payment.

 

15.5      Termination on Mutual Agreement :The Parties may at any time mutually
agree to terminate this Agreement.

 

15.6      Termination on Withdrawal: Either Party shall have the right to
terminate this Agreement upon the Product being withdrawn from the market in the
Territory or upon the recall or suspension of sale of the Product in the
Territory. Notice of such termination shall be given in writing to the other
party no less than sixty (60) days prior to the effective date of the
withdrawal, recall or suspension, if possible or as soon as practicable, and
shall be effective upon such effective date. If the Product is withdrawn from
the market within the first 12 months of the Agreement, the Revenue Payment due
to Indegene up until the date of withdrawal will be paid to Indegene.

 

15.7      Termination for Performance: Either Party may terminate this Agreement
at least 12 months after Effective Date if the Product Gross Sales is not 20% of
a mutually agreed upon forecast.

 

15.8      Termination for Bankruptcy; Insolvency : Either Party may terminate
this Agreement upon the occurrence of either of the following:

 

A.           the entry of a decree or order for relief by a court of competent
jurisdiction in respect of the other Party in an involuntary case under the
Federal Bankruptcy Code, as now constituted or hereafter amended, or any other
applicable federal, state or foreign insolvency or other similar law and the
continuance of any such decree or order that is unstayed and in effect for a
period of sixty (60) consecutive days; or

 

B.           the filing by the other Party of a petition for relief under the
Federal Bankruptcy Code, as now constituted or hereafter amended, or any other
applicable federal, state or foreign insolvency or similar law.

 

15.9      Consequences of Termination.

 

A.           Upon termination or expiry of this Agreement for any reason, the
rights and licenses granted to Indegene under this Agreement, including but not
limited to the license granted pursuant to Section 7.1, including, the right to
use all Product Intellectual Property, shall automatically and immediately
cease.

 

B.           Upon termination or expiry of this Agreement for any reason, each
Party shall destroy or, at the other Party’s option, return to the other Party
Confidential Information of the other Party then in its possession and in the
case of Indegene, any Product Labelling then in Indegene’s possession, within
thirty (30) days following the termination (provided that each Party may retain
one (1) copy solely to the extent required by Applicable Law or per Indegene
data retention policy which will remain subject to the non-disclosure
requirements in this Agreement for as long as such Party retains the
Confidential Information).

 



31

 

 

ARTICLE 16

 

MISCELLANEOUS PROVISIONS

 

16.1      Entire Agreement; Modification. This Agreement, including all appendix
and attachments hereto, contains the entire Agreement between the Parties with
respect to the subject matter hereof and supersedes all previous agreements,
negotiations, commitments and writings between the Parties with respect of the
subject matter hereof and may not be changed or modified in any manner unless in
a written instrument duly approved by both Parties.

 

16.2      Severability. If any provision of this Agreement or any other document
delivered under this Agreement is prohibited or unenforceable in any
jurisdiction, it shall be ineffective in such jurisdiction only to the extent of
such prohibition or unenforceability and such prohibition or unenforceability
shall not invalidate the balance of such provision to the extent it is not
prohibited or enforceable nor the remaining provisions hereof, nor render
unenforceable such provision in any other jurisdiction, unless the effect of
rendering such provision ineffective would be to substantially deviate from the
expectations and intent of the respective Parties in entering into this
Agreement. In the event any provisions of this Agreement shall be held to be
invalid, illegal or unenforceable, the same shall be amended and interpreted so
as best to accomplish the Parties’ original intent (within the limits of
Applicable Law), so as not to affect the validity or enforceability of this
Agreement.

 

16.3      Costs and Expenses. Except as otherwise provided in this Agreement,
each Party shall bear its own costs and expenses (including legal and accounting
fees) arising out of or in connection with the preparation, negotiation and
implementation of this Agreement.

 

16.4      No Waiver; Cumulative Remedies. No failure or delay on the part of
either Party in exercising any right, power or remedy hereunder shall operate as
a waiver thereof; nor shall any single or partial exercise of any such right,
power or remedy preclude any other or further exercise thereof or the exercise
of any other right, power or remedy hereunder. No waiver of any provision hereof
shall be effective unless the same shall be in writing and signed by the Party
giving such waiver. The remedies herein provided are cumulative and not
exclusive of any remedies provided by law.

 



32

 

 

16.5      Relationship between the Parties. Indegene is being retained and shall
perform hereunder strictly as an “independent contractor.” Employees of each
Party, including all Indegene Personnel, performing services or undertaking
activities in connection with this Agreement shall not be and shall not be
considered to be, employees of the other Party for any purpose. Neither Party
shall have any responsibility for the hiring, termination, compensation,
benefits or other conditions of employment of the other Party’s employees.
Nothing contained in this Agreement shall be construed as creating an
employee-employer relationship or a principal-agent relationship or making the
Parties joint ventures or, except as otherwise expressly provided herein (if at
all), as granting to either Party the authority to bind or enter into any
contracts or incur any obligations in the name of or on the account of the other
Party or to make any guarantees or warranties on behalf of the other Party.

 

16.6      Assignment. Neither Party may assign or transfer this Agreement in
whole or in part without the prior written consent of the other Party, except
that either Party may make an assignment of this Agreement without the other
Party’s consent (a) to an Affiliate or (b) to a Third Party successor to all or
substantially all of the business to which this Agreement relates, whether in a
merger, sale of stock, sale of assets or other transaction; provided that any
such permitted successor or assignee is obligated pursuant to a written
agreement to assume performance of this Agreement or such rights and
obligations. For clarity, the Parties agree that TITAN shall be entitled to
assign or transfer this Agreement to a Third Party on the sale or transfer of
all or substantially all of its rights to the Product without Indegene’s
consent. Any permitted assignment shall be binding on the successors of the
assigning Party. Any assignment or attempted assignment by either Party in
violation of the terms of this Section 16.6 shall be null and void.

 

16.7      Force Majeure. Failure of either Party to fulfill or perform its
obligations under this Agreement shall not subject such Party to any liability
if such failure is due to an event or a cause beyond its reasonable control,
such as unforeseen nationwide labor conflict, acts of God, fire, earthquakes,
floods, war, mobilization or unforeseen military call-up of a large magnitude,
requisition, confiscation, commandeering, public decrees, riots, insurrections
(a “Force Majeure Event”), provided that the affected Party uses commercially
reasonable efforts to remove such Force Majeure Event and commence performance
hereunder as soon as possible following the removal of such Force Majeure Event
and that the affected Party gives the other Party prompt notice of the existence
of such Force Majeure Event.

 

16.8      No Third-Party Beneficiaries. This Agreement is neither expressly nor
impliedly made for the benefit of any party other than the Parties and the
parties indemnified pursuant to Section 14 and there are no intended Third-Party
beneficiaries except for the parties indemnified pursuant to Section 14.

 



33

 

 

16.9      Interpretation. The language of this Agreement is English. No
translation into any other language shall be considered in the interpretation of
this Agreement. The captions and headings of Articles and Sections contained in
this Agreement are inserted solely for convenience and ease of reference only
and shall not constitute any part of this Agreement or have any effect on its
interpretation or construction. All references in this Agreement to the singular
shall include the plural where applicable and all references to gender shall
include both genders and the neuter. Unless otherwise specified, references in
this Agreement to any Article shall include all Sections, subsections and
paragraphs in such Article; references in this Agreement to any Section shall
include all subsections and paragraphs in such sections; and references in this
Agreement to any subsection shall include all paragraphs in such subsection. The
word “including”, or any variation thereof shall mean “including without
limitation” and the word “including”, or any variation thereof shall not be
construed to limit any general statement which it follows to the specific or
similar items or matters immediately following it. The term “or” has, except
where otherwise indicated, the inclusive meaning represented by the phrase “and
/ or”. All references in this Agreement, unless otherwise stated, to days means
Calendar Days. Ambiguities and uncertainties in this Agreement, if any, shall
not be interpreted against either Party, irrespective of which Party may be
deemed to have caused the ambiguity or uncertainty to exist. All references to
any agreement, instrument, law, statute, ordinance, order, rule, regulation,
guidance, code or other document in this Agreement refers to such as originally
executed or entered into force or, if subsequently varied, replaced or
supplemented from time to time, as so varied, replaced or supplemented and in
effect at the relevant time of reference thereto. No trade customs, courses of
dealing or courses of performance by the Parties shall be relevant to modify,
supplement or explain any term(s) used in this Agreement.

 

16.10   Notices. All notices and other communications required or permitted
hereunder shall be in writing and shall be deemed to be received (i) if sent to
a destination within the United States, four (4) business days following mailing
when mailed by registered or certified mail, postage prepaid, or (ii) if sent to
a destination outside the United States, seven (7) business days following
mailing international priority, or (iii) if sent to a destination within the
United States, one (1) business day after delivery to reputable overnight
delivery service, or (iv) if sent to a destination outside of the United States,
three (3) business days following delivery to a reputable international express
delivery service, or (v) when sent by confirmed electronic mail if sent during
normal business hours of the recipient and if not, then on the next business
day, or (vi) upon receipt when delivered by hand or by messenger, addressed as
follows, or to such other addresses as the parties may provide each other from
time to time:

 

  If to TITAN: TITAN PHARMACEUTICALS, INC.     400 Oyster Point Boulevard, Suite
505     South San Francisco, CA     Attention: Finance Department at
bcrowley@titanpharm.com

 

      With copies to: LOEB & LOEB LLP     345 Park Avenue     New York, New York
    Attention: Fran Stoller at fstoller@loeb.com       If to Indegene: Indegene,
Inc.     150 College Rd W, Suite 104     Princeton, NJ 08540     Attention:
    Legal Department         With a copy to: Legal@indegene.com

 



34

 

 

16.11   Dispute Resolution. If a Dispute arises between the Parties which they
are unable to resolve, each of the Parties shall (subject to any applicable cure
period as set forth in this Agreement), be entitled to submit to the other Party
written notice of such Dispute, with such notice setting forth in reasonable
detail the nature of the Dispute (the “Dispute Notice”). For a period of thirty
(30) days following the date of the receiving Party’s receipt of the Dispute
Notice, the Parties shall seek to resolve such Dispute by good faith negotiation
between the Parties’ senior executive officers or their designee. If at the end
of such thirty (30) day period the Dispute remains unresolved, the dispute shall
be settled by binding arbitration in the U.S.A., in the State of Delaware if
brought by Indegene and in the State of New York or Delaware if brought by
TITAN, and administered by the American Arbitration Association (“AAA”) in
accordance with its Commercial Arbitration Rules, and judgment on the award
rendered by the arbitrator(s) may be entered into any court having jurisdiction
thereof. The determination of the arbitrator(s) shall be deemed final without
any appeals rights by the Parties. The prevailing Party will be entitled to
receive from the non-prevailing Party all costs, damages and expenses, including
reasonable attorney’s fees, incurred by the prevailing Party in connection with
that action or proceeding whether or not the controversy is reduced to judgment
or award. The prevailing Party will be that Party who may be fairly said by the
arbitrator(s) to have prevailed on the major disputed issues.

 

16.12   Governing Law. This Agreement shall be governed by, enforced and shall
be construed in accordance with the Laws of the State of Delaware without regard
to any conflicts of law provision that would result in the application of the
Laws of any State other than the State of Delaware.

 

16.13   Counterparts. This Agreement and any amendment or supplement hereto may
be executed in any number of counterparts, each of which shall be deemed an
original and all of which taken together shall constitute one and the same
instrument. This Agreement shall become binding when any number of counterparts,
individually or taken together, shall bear the signatures of both Parties. This
Agreement may be executed and delivered by facsimile or any other electronic
means, including “.pdf” or “.tiff” files and any facsimile or electronic
signature shall constitute an original for all purposes.

 

16.14   Further Assurances. Each Party shall, at its own expense, furnish,
execute and deliver all documents and take all actions as may reasonably be
required to affect the terms and purposes of this Agreement.

 

(Signature Page to Follow)

 

WITNESS WHEREOF, the Parties have signed this Agreement by their authorized
representatives on the signature dates below and this Agreement is effective as
of the Effective Date.

 

TITAN PHARMACEUTICALS, INC.   INDEGENE, INC.           By: /s/ Sunil Bhonsle  
By: /s/ Gaurav Kapoor   Name: Sunil Bhonsle   Name: Gaurav Kapoor   Title:
President and CEO   Title: Executive Vice President &
Global Heal – Co-Commercialization             Date: 6/23/2020   Date: 6/23/2020

 



35

 



 

[********]

 

Appendix 5

 

Amendment to Agreement

 

Amendment No. ___ to
Agreement For Co-promotion Partnership
between TITAN PHARMACEUTICALS, INC. and Indegene, Inc.

 

This Amendment No. ___ (“Amendment”) is entered into as of [______ ] (“Amendment
Effective Date”) by and between TITAN PHARMACEUTICALS, INC. a Delaware
corporation with an office at 400 Oyster Point Boulevard, Suite 505 South San
Francisco, CA (“TITAN”) and Indegene, Inc., a Delaware corporation with an
office at 150 College Road West Princeton, New Jersey 08540 (“Indegene”).Each of
TITAN and Indegene are referred to in this Agreement as a “Party” and together
as the “Parties”.

 

WHEREAS, TITAN and Indegene are parties to an Agreement For Promotional Services
dated June 22, 2020 [as amended on [DATE]] [and as assigned by an assignment
agreement dated [DATE]], (collectively comprising the “Agreement”) concerning
the performance of certain promotional activities in the United States; and

 

WHEREAS, the Parties mutually desire to amend, modify and restate certain terms
and conditions of the Agreement.

 

NOW THEREFORE, in consideration of the premises and the mutual covenants herein
contained, it is mutually agreed as follows:

 

1             DEFINITIONS

 

Unless otherwise defined herein, capitalized words in this Amendment shall have
the meaning attributed to them in the Agreement.

 

2             AMENDMENTS

 

The Parties agree, as of the Amendment Effective Date, to a Renewal Term,
amending the Agreement by extending the Term for one (1) successive year from
the cessation of the Initial Term of [_________] to [__________].

 

3             INTEGRATION

 

Except for the sections of the Agreement specifically amended hereunder, all
terms and conditions of the Agreement remain and shall remain in full force and
effect. This Amendment shall hereafter be incorporated into and deemed part of
the Agreement and any future reference to the Agreement shall include the terms
and conditions of this Amendment.



 



36

 

 

4             APPLICABLE LAW & JURISDICTION

 

This Amendment shall be governed by, and construed in accordance with, the laws
which govern the Agreement, and the Parties submit to the jurisdiction and
dispute resolution provisions as set forth in the Agreement.

 

IN WITNESS WHEREOF, the Parties have signed this Amendment by their authorized
representatives on the signature dates below and this Amendment is effective as
of the Amendment Effective Date.

 

TITAN PHARMACEUTICALS,   INC. INDEGENE, INC.   By:     By     Name:     Name:  
Title:     Title:   Date:     Date:

 



37

 

 

Appendix 6

 

[********]

 

38

